Exhibit 10.18
JOS. A. BANK CLOTHIERS, INC.
2010 EQUITY INCENTIVE PLAN
1. Purpose; Types of Awards.
The purposes of the JOS. A. BANK CLOTHIERS, INC. 2010 Equity Incentive Plan (the
“Plan”) are to promote the interests of the Company and its Subsidiaries and the
stockholders of the Company by providing officers, employees, non-employee
directors and consultants of the Company and its Subsidiaries with appropriate
incentives and rewards to encourage them to enter into and continue in the
employ or service of the Company or its Subsidiaries, to acquire a proprietary
interest in the long-term success of the Company and to reward the performance
of individuals in fulfilling their personal responsibilities for long-range and
annual achievements. The Plan provides for the grant of Options (including
“incentive stock options” and “nonqualified stock options”), Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units and Other Stock- or Cash-Based
Awards. The Plan is designed to permit Awards granted to Covered Employees
hereunder to comply with the requirements for “performance-based compensation”
under Section 162(m) of the Code.
2. Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:

  (a)   “Annual Incentive Program” means those annual incentives provided under
the terms of the Jos. A. Bank Clothiers, Inc. Executive Management Incentive
Plan (the “EMIP”) or under Section 6(c) of this Plan, as the case may be.

  (b)   “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit
or Other Stock-Based Award or Other Cash-Based Award granted under the Plan.

  (c)   “Award Agreement” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

(d) “Board” means the Board of Directors of the Company.

  (e)   A “Change in Control” of the Company or any Subsidiary (an “Employing
Company”) shall be deemed to have occurred if an event set forth in any one of
the following paragraphs shall have occurred:

(i) A Person, or more than one Person acting as a group, become(s) the
Beneficial Owner (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of stock of the Employing Company that, together with the stock held
by such Person or group, constitutes 51% or more of the combined total fair
market value or voting power of the Employing Company’s then outstanding
securities; or

 

 



--------------------------------------------------------------------------------



 



(ii) A Person, or more than one Person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Employing
Company possessing 30% or more of the combined voting power of the outstanding
securities of the Employing Company and at least a majority of the members of
the board of directors of the Employing Company is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such board prior to the date of the appointment or election
and at the time such directors are replaced no other corporation is a majority
stockholder of the Employing Company (that is, a change in the board of
directors of a Subsidiary of the Company will not be relevant in determining the
existence of a Change in Control); or
(iii) a merger or consolidation of the Employing Company is consummated with any
other corporation, other than a merger or consolidation immediately following
which would result in the holders of the voting securities of the Employing
Company outstanding immediately prior thereto continuing to hold (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 70% of the combined voting power of the voting securities of
the Employing Company, or such surviving entity or its parent company,
outstanding immediately after such merger or consolidation; or
(iv) the stockholders of the Employing Company approve a plan of complete
liquidation or dissolution of the Employing Company or there is consummated an
agreement for a sale or disposition by the Employing Company of all or
substantially all of such Company’s assets, other than a liquidation or sale
which would result in the holders of the voting securities of the Employing
Company immediately prior thereto continuing to hold at least 70% of the
combined voting power of the successor entity immediately following such
liquidation or sale.

      Notwithstanding the foregoing, to the extent that a Change in Control is a
payment trigger under the terms of this Plan or any Award Agreement regardless
whether or not the Grantee separates from service (within the meaning of Code
Section 409A and regulations issued thereunder), a Change in Control shall not
be deemed to have occurred unless such transaction or occurrences constitutes a
change in ownership or effective control, or change in ownership of a
substantial portion of the assets of the Employing Company, within the meaning
of Section 409A(a)(2)(A)(v) and Treasury regulation Section 1.409A-3(i)(5). An
event shall constitute a Change in Control with respect to a Grantee only if the
Grantee performs services for the Employing Company that has experienced the
Change in Control, or the Grantee’s relationship to the affected Company or
Subsidiary otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

2



--------------------------------------------------------------------------------



 



(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

  (g)   “Committee” shall mean the Compensation Committee of the Board, or such
other committee as may be designated by the Board, which shall in either case
consist of two or more persons, each of whom is an “outside director” within the
meaning of Section 162(m) of the Code and a “non-employee director” within the
meaning of Rule 16b-3 of the Exchange Act. The term “Committee” shall also mean
any committee of one or more Company directors designated by the Board to make
Awards under this Plan within the limits specified in the resolutions of the
Board designating such committee; provided, however, in no event shall such
committee make Awards under this Plan to its members, officers subject to
Section 16 of the Exchange Act, directors of the Company, or officers who are,
or are reasonably expected to be, Covered Employees.

  (h)   “Company” means JOS. A. BANK CLOTHIERS, INC., a corporation organized
under the laws of the State of Delaware, or any successor corporation.

  (i)   “Covered Employee” shall have the meaning set forth in Section 162(m)(3)
of the Code.

  (j)   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

  (k)   “Fair Market Value” means as (i) the closing reported sales price per
share of Stock on the national securities exchange on which the Stock is
principally traded, for the relevant date (or, if there is no such closing sales
price reported on the relevant date, then on the immediately preceding day on
which a closing sales price was reported), or (ii) if the shares of Stock are
then traded in an over-the-counter market, the average of the closing reported
bid and asked prices for the shares of Stock in such over-the-counter market for
the relevant date (or, if there are no such closing bid and asked prices
reported on the relevant date, then on the immediately preceding day on which
closing bid and asked prices were reported), or (iii) if the shares of Stock are
not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine.

  (l)   “Grantee” means an employee, director or consultant of the Company or
any Subsidiary of the Company that has been granted an Award under the Plan.

  (m)   “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of Section 422 of the Code.

  (n)   “Long Term Incentive Program” means the program described in Section
6(b) hereof.

(o) “NQSO” means any Option that is not designated as an ISO.

 

3



--------------------------------------------------------------------------------



 



  (p)   “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.

  (q)   “Other Cash-Based Award” means cash awarded under the Annual Incentive
Program or the Long Term Incentive Program, including cash awarded as a bonus or
upon the attainment of Performance Goals or otherwise as permitted under the
Plan.

  (r)   “Other Stock-Based Award” means a right or other interest granted to a
Grantee under the Annual Incentive Program or the Long Term Incentive Program
that may be denominated, payable or valued in whole or in part by reference to
Stock, including but not limited to (i) unrestricted Stock awarded as a bonus or
upon the attainment of Performance Goals or otherwise as permitted under the
Plan, and (ii) a right granted to a Grantee to acquire Stock from the Company
containing terms and conditions prescribed by the Committee.

  (s)   “Performance Goals” means performance goals based on the attainment by
the Company of performance goals pre-established by the Committee, which in the
case of an Award intended to comply with Section 162(m) of the Code shall be
based on one or more of the following criteria: (i) net income (before or after
taxes); (ii) earnings before or after deduction for all or any portion of
interest, taxes, minority interest, depreciation and amortization, whether on an
aggregate or per share basis; (iii) increase in the trading price of the
Company’s stock above the trading price at the time the criteria is established;
(iv) return on total stockholder equity; (v) working capital; (vi) sales or
revenues; (vii) cost management goals, including expense and cost reductions or
improvements in or attainment of expense levels; (viii) return ratios based on
equity, investment, capital employed and/or assets; (ix) inventory levels, turns
or aging, (x) operating ratios based on margin, income and/or net income;
(xi) market share; (xii) cash flow or operating cash flow; (xiii) increase,
decrease or ending balance of any item on the Company’s consolidated balance
sheets; and (xiv) any combination of the foregoing, including as compared to an
index of one or more peer group companies selected by the Committee. To the
extent permitted under Section 162(m) of the Code, or to the extent that an
Award is not intended to constitute performance-based compensation for purposes
of Section 162(m), the Committee may designate additional business criteria on
which the performance goals may be based or adjust, modify or amend the
aforementioned business criteria.

Performance Goals may include a threshold level of performance below which no
Award will be earned, a level of performance at which the target amount of an
Award will be earned and a level of performance at which the maximum amount of
the Award will be earned. To the extent consistent with Section 162(m) and
regulations issued thereunder, the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of (i) changes in
tax law or accounting principles that become effective during the performance
period; (ii) extraordinary, unusual or infrequently occurring events affecting
the Company or any Subsidiary of the Company or the financial statements of the
Company or any Subsidiary of the Company; (iii) the disposition of a business or
significant assets; (iv) gains or losses from all or certain claims and/or
litigation and insurance recoveries; (v) the impact of impairment of tangible
assets; (vi) restructuring activities; (vii) the impact of investments or
acquisitions; and/or (viii) changes in corporate capitalization such as stock
splits and certain reorganizations.

 

4



--------------------------------------------------------------------------------



 



  (t)   “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any Subsidiary, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

  (u)   “Plan” means this JOS. A. BANK CLOTHIERS, INC. 2010 Equity Incentive
Plan, as amended from time to time.

  (v)   “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii), the grant, issuance, vesting or retention of which are
subject to conditions specified by the Committee in the Award Agreement.

  (w)   “Restricted Stock Unit” means a right granted to a Grantee under Section
6(b)(iv) to receive Stock or cash (as determined by the Committee and evidenced
in an Award Agreement) at the end of a specified period of time (upon vesting or
at a later date, consistent with Section 409A of the Code) in accordance with
the terms of such grant and/or upon the satisfaction of specified Performance
Goals, all as specified by the Committee in the Award Agreement.

  (x)   “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

  (y)   “Securities Act” means the Securities Act of 1933, as amended from time
to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

  (z)   “Stock” means shares of the common stock, par value $0.01 per share, of
the Company.

  (aa)   “Stock Appreciation Right” or “SAR” means the right, granted to a
Grantee under Section 6(b)(ii), to be paid an amount of Stock or cash or a
combination of Stock and cash, measured by the appreciation in the Fair Market
Value of Stock from the date of grant to the date of exercise of the right.

  (bb)   “Subsidiary” means any corporation or other entity in which the Company
owns or controls, directly or indirectly, 50% or more of the voting power or
economic interests of such corporation or entity.

  (cc)   “Total Authorized Shares” shall have the meaning set forth in Section 5
of the Plan.

 

5



--------------------------------------------------------------------------------



 



3. Administration.
The Plan shall be administered by the Committee, unless otherwise set forth
herein or as otherwise determined by the Board of Directors. Any actions that
may or shall be taken by the Committee under this Plan may also be taken by the
Board of Directors. The Committee shall have the authority in its discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to:
(i) grant Awards; (ii) determine the persons to whom and the time or times at
which Awards shall be granted; (iii) determine the type and number of Awards to
be granted, the number of shares of Stock to which an Award may relate and the
terms, conditions, restrictions and performance criteria relating to any Award;
(iv) to determine, and certify attainment of, Performance Goals with regard to
an Award that is intended to be Performance Based, no later than such time as
required to ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; (v) determine whether,
to what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the Performance Goals (if any) included in, Awards;
(vi) construe and interpret the Plan and any Award; (vii) prescribe, amend and
rescind rules and regulations relating to the Plan; (vii) determine the terms
and provisions of the Award Agreements (which need not be identical for each
Grantee); and (viii) make all other determinations deemed necessary or advisable
for the administration of the Plan.
Notwithstanding the Committee’s determination that the performance objectives
based solely on Performance Goals was or were fully satisfied, except to the
extent otherwise provided in an Award Agreement, the Committee shall
nevertheless have discretion to reduce an Award based on individual performance
as it considers appropriate in the circumstances, and may apply subjective,
discretionary criteria for this purpose.
Notwithstanding the foregoing, except in connection with a corporate transaction
involving the Company (including, without limitation, in connection with any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARs in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original options or
SARs, without prior approval of the Company’s stockholders.

 

6



--------------------------------------------------------------------------------



 



All determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by the consent in writing or electronic transmission of all members of the
Committee (unless such consent shall be restricted by the Company’s certificate
of incorporation or bylaws). The Committee may delegate to one or more of its
members or to one or more agents (as permitted by law) such administrative
duties as it may deem advisable, and the Committee or any person to whom it has
delegated duties as aforesaid may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Plan. All decisions, determinations and interpretations of the Committee
shall be final and binding on all persons, including but not limited to the
Company, any Subsidiary of the Company, or Grantee (or any person claiming any
rights under the Plan from or through any Grantee) and any stockholder.
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder. The Company shall indemnify (to the extent permitted under Delaware
law) and hold harmless each member of the Committee, and any officer or employee
of the Company acting at the direction of, or on behalf of, the Committee,
against any cost, expense or liability arising out of any action, omission or
determination relating to the Plan, unless such action or omission or
determination was made in bad faith and without reasonable belief that it was in
the best interests of the Company.
4. Eligibility.
Awards may be granted to employees, directors and consultants of the Company or
of its Subsidiaries, expressly provided, however, that ISOs may only be granted
to employees of the Company or a Subsidiary. In determining the persons to whom
Awards shall be granted and the number of Shares to be covered by each Award,
the Committee shall take into account the duties of the respective persons,
their present and potential contributions to the success of the Company and such
other factors as the Committee shall deem relevant in connection with
accomplishing the purposes of the Plan.
5. Stock Subject to the Plan.
The maximum number of shares of Stock reserved for the grant of Awards under the
Plan (“Total Authorized Shares”) shall be 1,000,000. Subject to adjustment as
provided herein, no more than 125,000 of the Total Authorized Shares may be
awarded under the Plan in the aggregate in respect of Awards to any individual
in a single calendar year. To the extent that awards made under the terms of the
EMIP are settled in shares of Stock, or that Awards granted under this Plan are
deferred under the terms of the Jos. A. Bank Clothiers, Inc. 2010 Deferred
Compensation Plan (the “2010 Deferred Compensation Plan”), such Stock shall be
drawn from this Plan and count against the Total Authorized Shares hereunder.
Total Authorized Shares may, in whole or in part, be authorized but unissued
shares or shares that shall have been or may be reacquired by the Company in the
open market, in private transactions or otherwise.
Shares shall be counted against those reserved to the extent such shares have
been delivered and are no longer subject to a risk of forfeiture. Subject to the
following sentence, if any shares subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award terminates or expires without a
distribution of shares to the Grantee, the shares of stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan. However, the following shares shall not be available for future grant or
added to the aggregate Plan limits specified in the preceding paragraph:
(i) shares tendered in payment of the exercise price of an Option, (ii) shares
withheld by the Company or otherwise received by the Company to satisfy tax
withholding obligations, and (iii) shares of Stock repurchased by the Company
with Option proceeds. To the extent that an Option or SAR is cancelled and or
re-priced, such Option or SAR continues to be counted against the maximum share
limit that may be granted with respect to any Covered Employee with respect to
any calendar year. Upon the exercise of any Award granted in tandem with any
other Award, such related Award shall be cancelled to the extent of the number
of shares of Stock as to which the Award is exercised and such number of shares
shall no longer be available for Awards under the Plan. All shares of Stock
covered by a Stock Appreciation Right shall be counted against the Total
Authorized Shares.

 

7



--------------------------------------------------------------------------------



 



In the event of a dividend (other than a normal cash dividend) or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, or share exchange, or other similar
corporate transaction or event which affects the Stock, the Committee shall
appropriately adjust the number and kind of shares of Stock or other property
(including cash) that may thereafter be issued in connection with new Awards and
shall also adjust, in each case, in order to prevent dilution or enlargement of
the rights of Grantees under the Plan, (i) the number and kind of shares of
Stock or other property (including cash) issued or issuable in respect of
outstanding Awards, (ii) the exercise price, grant price, or purchase price
relating to any outstanding Award, provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code; and
(iii) if applicable and to the extent the Committee determines to be
appropriate, the Performance Goals applicable to outstanding Awards. The
Committee shall have the authority to determine the specific adjustments that
shall be made in each case in order to achieve the objectives stated in the
preceding sentence. The decision of the Committee regarding any such adjustment
shall be final, binding and conclusive.
6. Specific Terms of Awards.

  (a)   General. The Committee, on behalf of the Company, is authorized under
this Plan to grant the following types of Awards provided that their terms are
consistent with the provisions of the Plan: Options including ISOs and NQSOs;
Stock Appreciation Rights; Restricted Stock; Restricted Stock Units; and Other
Cash- and Other Stock-Based Awards. The terms of each Award shall be determined
by the Committee consistent with the Plan’s terms and may include terms
requiring forfeiture of Awards in certain circumstances. In addition to the
foregoing, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.

 

8



--------------------------------------------------------------------------------



 



Awards under the Plan may be made subject to the satisfaction of one or more
Performance Goals. Performance Goals shall be established by the Committee in
writing no later than ninety (90) days after the commencement of each
performance period (or the date on which 25% of the performance period has
elapsed, if earlier); provided that Performance Goals must be substantially
uncertain to be achieved at the time the Committee establishes the Performance
Goals. The Committee may apply those Performance Goals on a corporate-wide,
Subsidiary or division/business segment basis; provided, however, that the
Committee may not increase the amount of compensation payable to a Covered
Employee upon the satisfaction of Performance Goals from that amount to which
the Covered Employee would have been entitled based on his or her attainment of
the Performance Goals.
The vesting of any or all Awards (and, with respect to Options and Stock
Appreciation Rights, the time at which such Awards may be exercised) may be
accelerated in full or in part to any date as the Committee shall determine with
respect to any Grantee or all Grantees and, with respect to such Grantee or
Grantees, the Committee may further determine that any reacquisition or
repurchase rights held by the Company with respect to an Award shall lapse in
full or in part as of any date.

  (b)   Long Term Incentive Program. Under the Long Term Incentive Program, the
Committee is authorized to grant the Awards described in this Section 6(b),
under such terms and conditions as deemed by the Committee to be consistent with
the purposes of the Plan. Such Awards may be granted with value and payment
contingent upon the attainment of Performance Goals. Each Award granted under
the Long Term Incentive Program shall be evidenced by an Award Agreement
containing such terms and conditions applicable to such Award as the Committee
shall determine at the date of grant or thereafter.

  (i)   Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

  (A)   Type of Award. The Award Agreement evidencing the grant of an Option
under the Plan shall designate the Option as an ISO or an NQSO. No Grantee shall
have any rights as a stockholder with respect to any shares subject to Stock
Options under the Plan until said shares have been issued.

  (B)   Exercise Price. The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee, but in no event shall the
exercise price of any Option be less than 100% of the Fair Market Value of a
share of Stock on the date of grant of such Option. The exercise price for Stock
subject to an Option may be paid in cash or by an exchange of Stock previously
owned by the Grantee (subject to such conditions as may be imposed by the
Committee), through a “broker cashless exercise” procedure approved by the
Committee, a combination of the above, or any other method approved the
Committee, in any case in an amount having a combined value equal to such
exercise price.

 

9



--------------------------------------------------------------------------------



 



(C) Limitations on Incentive Options.
(i) ISOs may only be granted to employees of the Company. No non-employee
directors or consultants may be granted ISOs.
(ii) To the extent that the aggregate Fair Market Value of Stock of the Company
with respect to which the ISOs are exercisable for the first time by an employee
during any calendar year under the Plan exceeds $100,000 (including under any
other option plan of the Company or any Subsidiary of the Company), the Options
in excess of this limit shall be treated as NQSOs. Fair Market Value shall be
determined as of the date on which each such ISO is granted.
(iii) No ISO may be granted to an individual if, at the time of such grant, such
individual owns (or is considered to own with Code attribution rules) Stock
possessing more than ten (10) percent of the combined voting power of all
classes of Stock of the Company(or any Subsidiary) unless (A) the exercise price
of such ISO is at least 110% of the Fair Market Value of a share of Stock at the
time the ISO is granted, and (B) such ISO is not exercisable after the
expiration of five years from the date of grant.

  (D)   Term and Exercisability of Options. Unless the Committee determines
otherwise, the date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such Option is granted.
Options shall be exercisable over the exercise period (which shall not exceed
ten years from the date of grant), at such times and upon such conditions as the
Committee may determine, as reflected in the Award Agreement. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable (as provided in the Award Agreement), by giving
written notice of such exercise to the Committee or its designated agent or by
such other procedures as the Committee may adopt or authorize.

  (E)   Termination of Employment, etc. An Option may not be exercised unless
the Grantee is then a director of, in the employ of, or a consultant of, the
Company or a Subsidiary of the Company, and unless the Grantee has remained
continuously so employed, or continuously maintained such a relationship, since
the date of grant of the Option; provided, that (i) the Award Agreement may
contain provisions extending the exercisability of Options, in the event of
specified terminations, to a date not later than the expiration date of such
Option, and (ii) any Option that is exercised by an employee more than three
months after his or her termination of employment will not be an ISO, but may be
exercisable as a non-qualified Option to the extent permitted by the terms of
the Award Agreement.

 

10



--------------------------------------------------------------------------------



 



  (F)   Other Provisions; No Deferral of Options Permitted; No Reload Rights.
Options may be subject to such other conditions including, but not limited to,
restrictions on transferability of the shares acquired upon exercise of such
Options, as the Committee may prescribe in its discretion or as may be required
by applicable law. No provisions may be included, however, that would permit the
deferral of options or option gains. No Options shall be granted in the Plan
that contain reload rights upon exercise.

  (ii)   SARs. The Committee is authorized to grant SARs to Grantees on the
following terms and conditions:

  (A)   SARs Generally. A SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which shall be the Fair Market
Value of one share of Stock on the date of the SAR grant). Payment of a SAR may
be made in cash or Stock or a combination of cash and Stock, as determined by
the Committee and specified in the Award Agreement. The maximum term of any SAR
shall be ten years from the date of grant. No SARs may be granted with any
deferral rights; and no Grantee shall have any rights as a stockholder with
respect to any shares subject to SARs under the Plan until said shares have been
issued.

  (B)   Tandem SARs. SARs may be granted independently or in tandem with an
Option. Unless the Committee determines otherwise, a SAR (1) granted in tandem
with an NQSO may be granted at the time of grant of the related NQSO or at any
time thereafter or (2) granted in tandem with an ISO may only be granted at the
time of grant of the related ISO. A SAR granted in tandem with an Option shall
be exercisable only to the extent the underlying Option is exercisable, and
shall be exercised at the same time that the underlying Option is exercised.

  (iii)   Restricted Stock. The Committee is authorized to grant Restricted
Stock to Grantees on the following terms and conditions:

  (A)   Issuance and Restrictions. The Committee is authorized to grant Awards
of Restricted Stock subject to such restrictions on transferability, vesting and
other restrictions, if any, as the Committee may impose, all of which shall be
set forth in a Restricted Stock Award Agreement. Notwithstanding the foregoing,
except as provided in Section 7 (Change in Control), any vesting restrictions
that are based only on continued employment as an employee for a specified
period of time shall not lapse fewer than three years after the date of grant of
the Award; provided that such vesting may occur over the three year vesting
period. The Committee may place restrictions on Restricted Stock that lapse, in
whole or in part, upon the attainment of Performance Goals, where the
performance period is for a minimum of one year (except as provided otherwise in
Section 7). Notwithstanding anything to the contrary set forth in this Section
6(b)(iii)(A), the Committee may grant, in its discretion, Awards of Restricted
Stock that are not subject to the vesting limitations set forth in this
paragraph, provided that such Awards, when combined with the Awards described in
Section 6(b)(iv)(A) shall not exceed, in the aggregate, 10% of the Total
Authorized Shares.

 

11



--------------------------------------------------------------------------------



 



  (B)   Except to the extent restricted under the Award Agreement relating to
the Restricted Stock, a Grantee granted Restricted Stock shall have all of the
rights of a stockholder including, without limitation, the right to vote
Restricted Stock and the right to receive dividends thereon.

  (C)   Forfeiture. Upon termination of employment with or service to the
Company or any Subsidiary of the Company, during the applicable restriction
period, Restricted Stock shall be forfeited; provided, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of death,
disability, Change in Control, and separation from service (except for cause);
provided, however, that in the case of performance-based Restricted Stock Awards
that are intended to be performance-based compensation for purposes of
Section 162(m), such forfeiture conditions may lapse upon separation from
service (for reasons other than death, disability or Change in Control), only to
the extent that the Performance Goals are achieved.

  (D)   Certificates for Stock; Book Entry. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Grantee, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate until all
restrictions have lapsed. Alternatively, if the Committee directs, all shares of
Restricted Stock shall be held at the Company’s transfer agent in book entry
form with appropriate restrictions relating to the transfer of such shares of
Restricted Stock being noted.

 

12



--------------------------------------------------------------------------------



 



  (E)   Dividends. Dividends paid on Restricted Stock shall, at the discretion
of the Committee, be paid at the dividend payment date either in cash or in
shares of Stock having a Fair Market Value equal to the amount of such
dividends. Stock distributed in connection with a stock split or a stock
dividend, Stock distributed in connection with a special dividend, and any
property other than Stock or cash distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

  (iv)   Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

  (A)   Award and Restrictions. The Committee is authorized to grant Awards of
Restricted Stock Units subject to such restrictions on transferability, vesting
and other conditions, if any, as the Committee may impose, all of which shall be
set forth in a Restricted Stock Unit Award Agreement. Notwithstanding the
foregoing, except as provided in Section 7 (Change in Control), any vesting
restrictions that are based only on continued employment as an employee for a
specified period of time shall not lapse fewer than three years after the date
of grant of the Award; provided that such vesting may occur over the three year
vesting period. The Committee may place restrictions on Restricted Stock Units
that lapse, in whole or in part, upon the attainment of Performance Goals, where
the performance period is for a minimum of one year (except as provided
otherwise in Section 7). Notwithstanding anything to the contrary set forth in
this Section 6(b)(iv)(A), the Committee may grant, in its discretion, Awards of
Restricted Stock Units that are not subject to the vesting limitations set forth
in this paragraph, provided that such Awards, when combined with the Awards
described in Section 6(b)(iii)(A) shall not exceed, in the aggregate, 10% of the
Total Authorized Shares.

  (B)   Unless the Grantee has made a timely election to defer receipt of shares
to be delivered pursuant to an award of Restricted Stock Units in accordance
with Section 6(b)(iv)(D) of this Plan and the terms of the 2010 Deferred
Compensation Plan, delivery of Stock or cash, as determined by the Committee in
the Award Agreement, will occur upon expiration of the vesting and delivery
period specified for the particular Award of Restricted Stock Units.

  (C)   Forfeiture. Upon termination of employment with, or service to, the
Company or any Subsidiary of the Company, during the period to which forfeiture
conditions apply, or upon failure to satisfy any other conditions precedent to
the delivery of Stock or cash to which such Restricted Stock Units relate, all
Restricted Stock Units and accrued but unpaid dividend equivalents, if any, that
are then subject to deferral or restriction shall be forfeited; provided, that
the Committee may provide in any Award Agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will be waived in whole or in part in the event of death,
disability, Change in Control, and separation from service (except for cause);
provided, however, that in the case of performance based Restricted Stock Units,
such forfeiture conditions may lapse upon separation from service (for reasons
other than death, disability or Change in Control), only to the extent that the
Performance Goals are achieved.

 

13



--------------------------------------------------------------------------------



 



  (D)   Deferral of Receipt of RSU Shares. To the extent permitted by the
Committee or the terms of an RSU Award (or any Performance Based Award under
which an RSU Award may be granted), the Grantee may elect to defer the delivery
of shares of Stock that otherwise would be due upon the satisfaction, lapse or
waiver of restrictions with respect to such RSUs, by timely filing a deferral
election in accordance with the terms of the 2010 Deferred Compensation Plan.
The deferral, if elected, will result in the transfer of the RSUs into the 2010
Deferred Compensation Plan’s Stock Equivalent Fund in effect at the time the
shares deliverable pursuant to the RSUs would have otherwise been distributed.
The 2010 Deferred Compensation Plan rules will govern the administration of this
Award beginning on the date the RSUs vest and are credited to the 2010 Deferred
Compensation Plan.

  (E)   Dividend Equivalents. If so provided in the terms of the RSU Award, with
respect to each cash dividend or other distribution (if any) paid with respect
to the Stock of the Company to holders of record on and after the Grant Date, a
number a shares of Stock shall be accrued on the records of the Company, in an
amount equal to the product of (i) the amount of such dividend or other
distribution paid with respect to one share of Stock, multiplied by (ii) the
number of RSUs granted hereunder, and (iii) divided by the Fair Market Value of
one share of Stock on the applicable dividend or distribution payment date for
the dividend or other distribution, which amount shall be credited in the form
of additional RSUs on such date. No Dividend Equivalents shall be paid to the
Grantee prior to the settlement of the Award. Rather, such Dividend Equivalent
payments shall accrue and be notionally credited and paid out upon settlement of
the Award with the same form of consideration used to settle to the underlying
RSUs. At such time(s) as the Grantee receives a distribution of shares of Stock
or cash in respect to vested RSUs (or deferred, vested RSUs, as applicable), the
Company shall also distribute such number of shares of Stock or cash as are
accrued under this paragraph. To the extent that an RSU Award is intended to be
performance-based compensation for purposes of Section 162(m), no Dividend
Equivalents shall be paid with respect to a RSU Award to the extent that
Performance Goals are not achieved.

 

14



--------------------------------------------------------------------------------



 



  (v)   Other Stock- or Cash-Based Awards. The Committee is authorized to grant
Awards to Grantees in the form of Other Stock-Based Awards or Other Cash-Based
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. Awards granted pursuant to this paragraph may be granted with value and
payment contingent upon Performance Goals. Notwithstanding the foregoing, except
as provided in Section 7 (Change in Control), any vesting restrictions that are
based only on continued employment as an employee for a specified period of time
shall not lapse fewer than three years after the date of grant of the Award;
provided that such vesting may occur over the three year vesting period. If
provided by the terms of the Award, Dividend Equivalents may be credited on
Other Stock-Based Awards, in the same manner, and to the same extent as with
respect to Restricted Stock Units; and no Dividend Equivalents shall be paid on
Other-Stock-Based Awards that do not vest due to Performance Goals not being
attained. The Committee shall determine the terms and conditions of such Awards
at the date of grant or thereafter. The maximum value of the aggregate payment
that any Grantee may receive with respect to Other Cash- or Other Stock-Based
Awards pursuant to this Section 6(b)(v) in respect of any annual (or shorter)
performance period is $5,000,000 and for any other performance period in excess
of one year, such amount multiplied by a fraction, the numerator of which is the
number of months in the performance period and the denominator of which is
twelve. Payments earned hereunder may be decreased in the sole discretion of the
Committee based on individual performance and such other factors as it deems
appropriate in the circumstances. No payment shall be made to a Covered Employee
prior to the certification by the Committee that the Performance Goals have been
attained. The Committee may establish such other rules applicable to the Other
Stock- or Cash-Based Awards to the extent not inconsistent with Section 162(m)
of the Code (if such Awards are intended to be performance-based compensation
for purposes of Section 162(m)).

  (c)   Annual Incentive Program. The Committee is authorized to grant Awards to
Grantees pursuant to the Annual Incentive Program, under such terms and
conditions as deemed by the Committee to be consistent with the purposes of the
Plan. The maximum value of the aggregate payment that any Grantee may receive
under the Annual Incentive Program in respect of any calendar year is
$5,000,000. Payments earned hereunder may be decreased in the sole discretion of
the Committee based on individual performance and such other factors as it deems
appropriate in the circumstances. No payment shall be made to a Covered Employee
prior to the certification by the Committee that the Performance Goals have been
attained (if such Award is intended to be performance-based compensation for
purposes of Section 162(m)). The Committee may establish such other rules
applicable to the Annual Incentive Program to the extent not inconsistent with
Section 162(m) of the Code (if such Awards are intended to be performance-based
compensation for purposes of Section 162(m)).

 

15



--------------------------------------------------------------------------------



 



  (d)   Automatic Awards to Non-Employee Directors. Unless the Committee
determines in its discretion to make a lesser Award or no Award, (i) any person
who first becomes a non-employee director of the Company after the Effective
Date (as defined in Section 8(d) of the Plan), shall automatically receive upon
his or her election to the Board an inaugural award of 1,000 Restricted Stock
Units on such date and (ii) on each June 1 (or the next business day thereafter
if June 1 shall not be a business day) after the Effective Date, each person
serving as a non-employee director of the Company on such date shall receive an
annual award of 1,500 Restricted Stock Units. Each of the automatic Awards made
pursuant to this Section 6(d) shall be on such vesting and other terms as
provided in the Company’s non-employee Directors’ Restricted Stock Unit Award
Agreement (or such other Award Agreement as shall be approved from time to time
by the Committee for such automatic grants). If a non-employee director ceases
to serve as a director of the Company for any reason, such non-employee
director’s Restricted Stock Units granted pursuant to this Section 6(d) shall
terminate to the extent that the vesting of such Restricted Stock Units has not
been accelerated in accordance with the terms thereof, and such former
non-employee director shall have no rights with respect to, or in respect of,
such terminated Restricted Stock Units.

7. Change in Control Provisions.
Except as otherwise expressly provided by the terms of an Award Agreement, if
there is a Change in Control, then the Board, or the board of directors of any
entity assuming the obligations of the Company, shall take any one or more of
the following actions as to outstanding Awards in its sole and absolute
discretion:

  (a)   Awards May Be Continued, Assumed or Substituted. Any surviving entity or
acquirer (or the surviving or acquiring entity’s parent company) may assume or
continue any or all Awards outstanding under the Plan or may substitute similar
stock awards for Awards outstanding under the Plan (including but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Change in Control), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Awards
may be assigned by the Company to the successor of the Company (or the
successor’s parent company, if any), in connection with such Change in Control.
A surviving entity or acquirer (or its parent) may choose to assume or continue
only a portion of an Award or substitute a similar award for only a portion of
an Award, or may assume, continue or substitute some Awards and not others.

  (b)   Accelerated Vesting of Awards. The vesting of any or all Awards (and,
with respect to Options and Stock Appreciation Rights, the time at which such
Awards may be exercised) may be accelerated in full or in part to a date on or
prior to the effective time of such Change in Control (contingent upon the
effectiveness of the Change in Control) as the Board shall determine with
respect to any Grantee or all Grantees and, with respect to such Grantee or
Grantees, the Board may further determine that any reacquisition or repurchase
rights held by the Company with respect to an Award shall lapse in full or in
part as of a date on or prior to the effective time of such Change in Control
(contingent upon the effectiveness of the Change in Control).

 

16



--------------------------------------------------------------------------------



 



  (c)   Payment for Awards in Lieu of Exercise. The Board may provide that the
holder of an Award may not exercise such Award but will receive a payment, in
such form of consideration as may be determined by the Board, equal in value to
the excess, if any, of (A) the value of the property the holder of the Award
would have received upon the exercise of the Award (including, at the discretion
of the Board, any portion of such Award whose vesting is accelerated as provided
in (b) above), over (B) any exercise price payable by such holder in connection
with such exercise.

8. General Provisions.

  (a)   Nontransferability. Awards shall not be transferable by a Grantee except
by will or the laws of descent and distribution and shall be exercisable during
the lifetime of a Grantee only by such Grantee or his guardian or legal
representative.

  (b)   No Right to Continued Employment, etc. Nothing in the Plan or in any
Award, any Award Agreement or other agreement entered into pursuant hereto shall
confer upon any Grantee the right to continue in the employ or service of the
Company or Subsidiary of the Company or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement or other agreement or
to interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee’s employment, service or independent
contractor relationship.

  (c)   Taxes. The Company or any Subsidiary of the Company is authorized to,
and shall, withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any other payment to
a Grantee, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Grantees to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. The Committee may provide in the Award Agreement that
in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, the Grantee shall or may satisfy such obligation (in whole or in part) by
electing to have withheld a portion of the shares of Stock otherwise to be
received upon settlement or exercise of such Award equal to the minimum amount
required to be withheld. All Awards made under the Plan are intended to be
exempt from, or to comply with, the requirements of Section 409A of the Code and
any regulations or guidance promulgated thereunder and the Plan and such Awards
shall be interpreted in a manner consistent with such interpretation.

 

17



--------------------------------------------------------------------------------



 



(d) Stockholder Approval; Amendment and Termination.

  (i)   The Plan shall become effective on the date that it is approved by the
requisite vote of the Company’s stockholders (the “Effective Date”).

  (ii)   The Board may at any time and from time to time alter, amend, suspend,
or terminate the Plan in whole or in part; provided, however, that unless
otherwise determined by the Board, an amendment that requires stockholder
approval in order for the Plan to continue to comply with Section 162(m) or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders. Without limiting the
generality of the foregoing, stockholder approval shall be required for any
amendment to the Plan which (a) increases the maximum number of shares of Stock
available under the Plan, (b) changes the conditions for eligibility to
participate in the Plan, or (c) otherwise materially increases the benefits
accruing to Plan participants. Notwithstanding the foregoing, no amendment to or
termination of the Plan shall affect adversely any of the rights of any Grantee,
without such Grantee’s consent, under any Award theretofore granted under the
Plan.

  (e)   Expiration of Plan. Unless earlier terminated by the Board pursuant to
the provisions of the Plan, the Plan shall expire on the tenth anniversary of
the date the Plan is approved by the Company’s stockholders. No Awards shall be
granted under the Plan after such expiration date. The expiration of the Plan
shall not affect adversely any of the rights of any Grantee, without such
Grantee’s consent, under any Award theretofore granted.

  (f)   Deferrals. The Committee shall have the authority to establish such
procedures and programs that it deems appropriate to provide Grantees with the
ability to defer receipt of cash, Stock or other property payable with respect
to Awards granted under the Plan, consistent with the requirements of
Section 409A of the Code. Notwithstanding the foregoing, no deferrals shall be
permitted with respect to Options, SARs or Restricted Stock Awards.

  (g)   No Rights to Awards; No Stockholder Rights. No Grantee shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares or the issuance of shares to him in
book-entry form.

  (h)   Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

 

18



--------------------------------------------------------------------------------



 



  (i)   No Fractional Shares. No fractional shares of Stock shall be required to
be issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

  (j)   Adjustment of Awards due to Restatement of Earnings. The Company will,
to the extent permitted by governing law, require reimbursement of any cash or
equity-based incentive compensation paid to any named executive officer (for
purposes of this policy “named executive officers” has the meaning given that
term in Item 402(a)(3) of Regulation S-K under the Securities Exchange Act of
1934) where: (i) the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a substantial
restatement, and (ii) in the Committee’s view the officer engaged in fraud or
misconduct that caused or partially caused the need for the substantial
restatement. In each instance described above, the Company will, to the extent
practicable, seek to recover the described cash or equity-based incentive
compensation for the relevant period, plus a reasonable rate of interest. In
addition, with respect to other Grantees, the Committee may make retroactive
adjustments to, and the Grantee shall reimburse to the Company, any cash or
equity-based incentive compensation paid to the Grantee ) where such
compensation was predicated upon achieving certain financial results that were
substantially the subject of a restatement, and as a result of the restatement
it is determined that the Grantee otherwise would not have been paid such
compensation, regardless of whether or not the restatement resulted from the
Grantee’s misconduct. In each such instance, the Company will, to the extent
practicable, seek to recover the amount by which the Grantee’s cash or
equity-based incentive compensation for the relevant period exceeded the lower
payment that would have been made based on the restated financial results.

(k) Regulations and Other Approvals.

  (i)   The obligation of the Company to sell or deliver Stock with respect to
any Award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

  (ii)   Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 

19



--------------------------------------------------------------------------------



 



  (iii)   In the event that the disposition of Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Stock
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Committee may require a Grantee receiving
Stock pursuant to the Plan, as a condition precedent to receipt of such Stock,
to represent to the Company in writing that the Stock acquired by such Grantee
is acquired for investment only and not with a view to distribution.

  (iv)   The Committee may require a Grantee receiving Stock pursuant to the
Plan, as a condition precedent to receipt of such Stock, to enter into a
stockholder agreement or “lock-up” agreement in such form as the Committee shall
determine is necessary or desirable to further the Company’s interests.

  (l)   Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

Adopted by the Board of Directors: March 30,2010
Approved by the Stockholders:  _____, 2010

 

20